DETAILED ACTION
This is a response to the Applicants' file on 6/21/22. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-18 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Lewis et al (US Pub. No: 2017/0223794).
Regarding claim 1, Lewis et al disclose in figure 6 that,  a circuit unit for a lamp, comprising: a first power stage (38) configured to receive a first power signal from an Alternating Current (AC) power supply, perform an Alternating Current - Direct Current (AC-DC) conversion on the first power signal to generate a second power signal, and performs a dimming signal conversion on the first power signal to generate a first dimming signal; and a second power stage (40) configured to be connected with the first power stage to receive the second power signal output from the first power stage, wherein, the second power stage adjusts the second power signal based on at least the first dimming signal to generate a third power signal, and the second power stage (40) provides a light-emitting unit of the lamp with the third power signal to drive the light-emitting unit(42). Paragraphs [0050-0053].




Regarding claim 2, Lewis et al disclose in figure 6 that,  wherein the AC power supply is a phase cut dimmer(30) for providing an AC signal of a non-standard AC voltage, and the first power stage is further configured to maintain the first power signal output by the phase cut dimmer stable. Paragraph [0050].
Regarding claim 3, Lewis et al disclose in figure 6 that, wherein the first power stage comprises: an AC-DC converter connected between the phase cut dimmer and the second power stage and configured to perform the AC-DC conversion on the first power signal; and a phase cut dimmer compatible circuit connected to the phase cut dimmer and configured to ensure stable operating of the phase cut dimmer to maintain the first power signal output from the phase cut dimmer stable. Paragraph [0050].
Regarding claim 4, Lewis et al disclose in figure 6 that, wherein the first power stage (38) comprises a first dimming signal generating circuit, and the first dimming signal generating circuit receives the first power signal from the AC power supply and performs the dimming signal conversion on the first power signal to generate the first dimming signal. Paragraphs [0050-0053].
Regarding claim 5, Lewis et al disclose in figure 6 that, wherein the second power stage(40) receives the first dimming signal and a processor (48) for adjusts the second power signal with the first dimming signal.
Regarding claim 6, Lewis et al disclose in figure 6 that,  wherein the circuit unit further comprises at least one second dimming signal generating circuit configured to receive the first dimming signal from the first dimming signal generating circuit, generate at least one second dimming signal based on the first dimming signal, and input the at least one second dimming signal to the second power stage(40) , and the second power stage (40) adjusts the second power signal with the at least one second dimming signal. Paragraphs [0050-0053].
Regarding claim 7, Lewis et al disclose in figure 6 that, wherein the circuit unit further comprises at least one second dimming signal generating circuit, the at least one second dimming signal generating circuit inputs the at least one second dimming signal to the second power stage (40), and the second power stage adjusts the second power signal with a combined signal obtained through a combination of the at least one second dimming signal and the first dimming signal. Paragraphs [0050-0053].
Regarding claim 8, Lewis et al disclose in figures 6  and 15 that,  wherein the second power stage(40) receives the at least one second dimming signal from an external apparatus, and the second power stage (40) adjusts the second power signal with the combined signal obtained through the combination of the at least one second dimming signal and the first dimming signal. Paragraphs [0050-0053] and paragraphs [0080-0081].
Regarding claim 9, Lewis et al disclose in figures 6 and 15 that,  wherein the at least one second dimming signal comprises two or more second dimming signals, and the second power stage adjusts the second power signal with a combined signal obtained through a combination of the two or more second dimming signals. . Paragraphs [0050-0053] and paragraphs [0080-0081].
Regarding claim 12, Lewis et al disclose in figures 6  and 15 that, wherein the combination comprises a multiplication operation, an addition operation, a subtraction operation or any combination thereof. Paragraph[0056].
Regarding claim 13, Lewis et al disclose in figures 6 and 15 that, wherein the second dimming signal generating circuit comprises an acoustic-electro conversion unit, a motion sensor, an optical sensor and a presence detector.
Regarding claim 14, Lewis et al disclose in figure 6 that, further comprising a smoothing part connected between the first power stage and the second power stage to make the second power signal smooth.

Regarding claim 15, Lewis et al disclose in figure 6 that, a lamp, comprising the circuit unit as claimed in claim 1.
Regarding claim 16, Lewis et al disclose in figure 6 that, further comprising the loudspeaker apparatus, connected to the first power stage and receiving the second power signal from the first power stage to drive the loudspeaker apparatus to operate.
Regarding claim 17, Lewis et al disclose in figures 6 and 8 that, wherein the combination comprises a multiplication operation, an addition operation, a subtraction operation or any combination thereof. Paragraph [0056].
Regarding claim 18, Lewis et al disclose in figures 6 and 8 that, wherein the combination comprises a multiplication operation, an addition operation, a subtraction operation or any combination thereof. Paragraph [0056].
Regarding claim 20, Lewis et al disclose wherein the second dimming signal generating circuit comprises an acoustic-electro conversion unit, a motion sensor, an optical sensor and a presence detector. Paragraphs [0054-0055].
Allowable Subject Matter
Claims 10-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844